UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6530



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


EDWARD CANADA,

                                                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CR-96-780)


Submitted:   August 19, 1999                 Decided:   August 25, 1999


Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Beattie B. Ashmore, ASHMORE & YARBOROUGH, P.A., Greenville, South
Carolina, for Appellant. J. Rene Josey, United States Attorney, E.
Jean Howard, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward Canada appeals the district court’s order denying his

motion for rule to show cause why the Government did not file a

Fed. R. Crim. P. 35 motion.   We have reviewed the record and the

district court’s opinion and find no reversible error.   According-

ly, we affirm on the reasoning of the district court.    See United

States v. Canada, No. CR-96-780 (D.S.C. Mar. 31, 1999).    We deny

the Government’s motion to dismiss the appeal.    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




                                  2